*897OPINION.
Siefkin:
The evidence discloses that in 1922, $10,991.13 was credited on the books of the company to the sons of the petitioner, and that in 1923, $6,441.47 was credited to them. The respondent treated these amounts as income to the petitioner.
The petitioner contends that the respondent erred:
(1) In denying the existence of the partnership between the petitioner and his sons for 1922 and 1923;
(2) In holding that the amounts to the credit of the sons constituted a withdrawal of the petitioner of profits to his own use, and
(3) In holding that these amounts were taxable to the petitioner.
From the evidence in the case we must conclude that there existed a partnership between the petitioner and his sons in 1922 and 1923. They intended to form a partnership, all were to share in the profits or losses, and each had an interest in the business by virtue of the crediting of profits to the account of each.
The respondent erred in holding that the profits of the business credited to the sons were taxable to petitioner.
Reviewed by the Board.

Judgment will be entered under Rule 50.